department of the treasury internal_revenue_service washington d c date cc el d gl-611220-98 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for james e keeton jr district_counsel cc ser kyt nas from subject david l fish chief branch disclosure litigation cc el d fedstate memorandum of understanding mou between kentucky-tennessee housing authority this office has reviewed the proposed mou between kentucky-tennessee district and tennessee housing authority which was attached to your date memorandum to the special counsel modernization and strategic planning our comments suggestions follow below paragraph six indicates that the irs will deny tax_credits if an allocation for the credit was obtained with false information to the extent that the irs does not tell the tennessee housing authority when or why the irs denies tax_credits this paragraph presents no disclosure issue we understand that the only disclosure that is being authorized is the initial disclosure addressed in paragraph after the sec_6103 consent form tax_information_authorization is obtained if the irs intends to disclose any information to the tennessee housing authority when tax_credits are denied including the fact of denial then the language in paragraph six needs to be changed and the disclosure authority reconsidered with regard to paragraph eight the irs takes the position that there are no redisclosure restrictions on recipients of tax information pursuant to a sec_6103 consent accordingly there would be no sec_6103 mechanism for enforcing the tennessee housing authority’s redisclosure of this information if you have any further questions please call
